Exhibit 10.34

 

 

Attachment B

LOGO [g69981g71g34.jpg]

RELOCATION PAYBACK AGREEMENT

Effective Date of Transfer     7-1-08                

I,     William T. Yeates     agree to pay back relocation expenses in accordance
with the following guidelines:

   (Print Employee Name)

Terminations within 12 months of accepting new assignment

Voluntary Termination Within 12 months of accepting new assignment

If I voluntarily terminate within 12 months of accepting the new assignment I
agree to pay 100% of all expenses reimbursed directly to me or on my behalf.
Full payment will be made within 90 days from my departure date.

Involuntary Termination Within 12 months of accepting new assignment

If my employment is terminated involuntarily and at the discretion of Sensus
Metering Systems I understand that I may have an obligation to pay back
relocation expenses reimbursed to me or payments made on my behalf.

Terminations with 24 months of accepting new assignment

Voluntary Termination Within 24 months of accepting new assignment

If I voluntarily terminate within 24 months of accepting the new assignment I
agree to pay all relocation expenses reimbursed directly to me or on my behalf
in according to the payback schedule below.

Involuntary Termination Within 24 months of accepting new assignment

If my employment is terminated involuntarily and at the discretion of Sensus
Metering Systems, I understand that I may have an obligation to pay back
relocation expenses reimbursed to me, or payments made on my behalf according to
the payback schedule below:

 

13th Month   95%   17th Month   75%   21st Month   35% 14th Month   90%   18th
Month   65%   22nd Month   25% 15th Month   85%   19th Month   55%   23rd Month
  15% 16th Month   80%   20th Month   45%   24th Month     5%

 

/s/ William T. Yeates

   Date        6-5-08                     Employee Signature      

/s/ Michael DeCocco

   Date        6-5-08                     Sensus Metering Systems HR Signature
     

The top portion of this form is to be completed at the time of authorization to
move. A copy of the signed form should be attached to the employee’s benefit
package. The original should be retained by Sensus Metering Systems’ Human
Resource Department.

To be filled out at the time of termination:

Date terminated                      Sensus Metering Systems to be paid back in
full by                     

Reason(s)                                          
                                                                

Sensus Metering Systems Relocation Payback Agreement Rev. 5.05.06

 

 